Citation Nr: 0705296	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-22 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for service-connected 
chronic lumbosacral strain with degenerative joint disease, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from April 1957 to 
April 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

A review of the veteran's claims file reveals that this 
matter is not ready for appellate disposition.

In August 2006, the veteran sent potentially relevant private 
treatment records regarding his lumbosacral strain to the RO.  
When the RO received and forwarded the records to the Board, 
the appeal had already been certified to the Board, and 
therefore, the RO has not considered the evidence in 
conjunction with the current appeal.  See 38 C.F.R. § 19.37 
(2006).  There is no indication of file that the veteran has 
waived his right to have the RO consider such evidence prior 
to consideration by the Board.  See 38 C.F.R. § 20.1304(c) 
(2006).

In that same August 2006 letter, the veteran requested to 
appear "personally" before the Board and present testimony 
concerning his appeal.  Due process requires the veteran be 
provided with a hearing.  See 38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. §§ 20.700 (a), 20.703 (2006).

Accordingly, the case is remanded for the following actions:

1.  In light of the additional evidence 
submitted without a waiver of RO 
jurisdiction, the RO must readjudicate the 
issue on appeal.  If the benefit sought is 
not resolved to the veteran's 
satisfaction, the RO must provide the 
veteran with a supplement statement of the 
case and an opportunity to respond.  

2.  Thereafter, the RO must contact the 
veteran to determine what type of hearing 
he requested, to include a hearing at the 
VA Central Office in Washington, D.C., a 
Travel Board hearing at the RO, or a 
videoconference hearing.  The veteran must 
be provided proper notice of the date and 
time of the scheduled hearing.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


